Title: From Thomas Jefferson to Caleb Bickham, 22 October 1803
From: Jefferson, Thomas
To: Bickham, Caleb


          
            
              Sir
            
            Washington Oct. 22. 03.
          
          I recieved yesterday your letter on the subject of the tides. my partiality for subjects of that kind in preference to all others, endangering a neglect of duties of a higher order, and which occupy me without intermission, I have been obliged to lay it down as a law for myself to decline corresponding on philosophical subjects generally. the generality of this rule must be my apology in any special case. I am under great obligations to you however for the very friendly dispositions towards me which you are pleased to express. if a steady pursuit of the public good according to the best of my understanding, and without regard to private interests or passions, will preserve to me the good will of my fellow citizens, I feel a consciousness that I shall continue to have claim on it. I pray you to accept my salutations & respects
          
            
              Th: Jefferson
            
          
         